DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102006059985A1 to Daimler.
 Re Claim 1, Daimler discloses a rear module for a motor vehicle, the rear module (10) comprising: a tailgate (12) configured to pivot about a pivot axis (14a&b) that extends transversely with respect to a vehicle longitudinal direction (Figure 1); and a frame element (abstract, See figure 1 and frame attached to inner surface of tailgate) that extends transversely with respect to the vehicle longitudinal direction and is integrated into the tailgate, the frame element having a first fastening assembly at respective ends of the frame element (figure 3), the first fastening assembly configured to engage with a second fastening assembly on a rear-side vehicle body to lock the rear module in a closed state of the tailgate (see 18 a&b and 22a-d). Re Claim 2, Daimler disclose wherein the first fastening assembly is of a corresponding configuration with respect to the second fastening assembly (see 18 and 22).  Re Claims 3-6, Daimler discloses in prior art wherein the first fastening assembly is a bearing bushing, and the second fastening assembly is a cylindrical bearing stud (paragraph [0002]), wherein the respective cylindrical bearing studs engage into the associated bearing bushings in the closed state of the tailgate.  Re Claims 7 and 8, Daimler disclose wherein the tailgate is subjected to a translational movement and a pivoting movement when transitioning from the closed state into an open state (see figure 1). Re Claim 10, Daimler discloses .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102006059985A1 in view of DE102007024953A1 to Asendorf.
	Re Claim 9, Daimler fails to disclose further comprising a towbar and an associated interface assembly for the electric supply of a vehicle trailer.
	Asendorf teaches a towbar (44, 46, 48) and an associated interface assembly for the electric supply of a vehicle trailer.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the current invention to include the towbar and electric supply as taught by Asendorf on the device of Daimler in order to tow objects at the rear of the vehicle.
	Re Claims 11-13, Daimler fails to specifically disclose wherein, when the tailgate is in a completely open position, the tailgate provides a loading ramp, wherein the tailgate includes at least two ramp elements that can be displaced telescopically with respect to one another, wherein the loading ramp includes an apparatus for facilitated loading of loads.

	Asendorf teaches when the tailgate is in a completely open position, the tailgate provides a loading ramp (44), wherein the tailgate includes at least two ramp elements that can be displaced 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the current invention to include the loading ramp as taught by Asendorf on the device of Daimler in order to tow objects at the rear of the vehicle.
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102006059985A1 in view of EP3741597A1 to Ford.
Re Claims 11-18, Daimler fails to specifically disclose wherein, when the tailgate is in a completely open position, the tailgate provides a loading ramp, wherein the tailgate includes at least two ramp elements that can be displaced telescopically with respect to one another, wherein the loading ramp includes an apparatus for facilitated loading of loads, wherein the loading ramp includes a rail-guided drawer system, further comprising an actuating mechanism, wherein an opening movement of the rear module can be initiated by the actuating mechanism, the motor vehicle having a vehicle body configured such that a hopper is arranged in the region of a rear-side vehicle trunk, wherein, when the tailgate is in a completely open position, the tailgate provides a loading ramp, wherein the hopper is fastened releasably to the vehicle body, wherein the hopper is set up to be loaded via the loading ramp.	
Ford teaches wherein, when the tailgate is in a completely open position, the tailgate provides a loading ramp (15), wherein the tailgate includes at least two ramp elements that can be displaced telescopically with respect to one another, wherein the loading ramp includes an apparatus for facilitated loading of loads (see figure 5), wherein the loading ramp includes a rail-guided drawer system, further comprising an actuating mechanism, wherein an opening movement of the rear module (17) can be initiated by the actuating mechanism, the motor vehicle having a vehicle body configured such that a hopper is arranged in the region of a rear-side vehicle trunk, wherein, when the tailgate is in a completely open position, the tailgate provides a loading ramp (15), wherein the hopper is fastened releasably to the vehicle body, wherein the hopper (17) is set up to be loaded via the loading ramp (15, Figure 5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612